MEMORANDUM *
Gary D. Hatcher appeals the district court’s affirmance of the bankruptcy court’s denial of discharge of indebtedness of his National Health Service Corps scholarship debt. Hatcher seeks relief under 42 U.S.C. § 254o(d)(3)(A), arguing that nondischarge of his indebtedness is unconscionable. We review de novo the “district court’s decision on appeal from a bankruptcy court, and afford no deference to the prior decision of the district court.” In re Rains, 428 F.3d 893, 900 (9th Cir. 2005). We review the bankruptcy court’s findings of fact for clear error, id., and have jurisdiction under 28 U.S.C. § 1291. We affirm.
Nothing in the record supports Hatch-er’s contention that nondischarge of this debt would be unconscionable. See 42 U.S.C. § 254o(d)(3)(A). Hatcher has failed *9repeatedly to satisfy his obligations under the National Health Service Corps Scholarship that he received in 1980. Hatcher defaulted on his loans and lost an appeal for relief. In spite of this, the Department of Health and Human Services offered him the chance to work off his indebtedness. See, United States v. Hatcher, 922 F.2d 1402 (9th Cir.1991). Hatcher then failed to work off the full balance of his debt. Despite this, the Department of Health and Human Services again offered Hatch-er the opportunity to work off the balance of his debt. Hatcher declined the offer. Hatcher’s argument lacks a factual basis.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.